OPINION — AG — ** EMPLOYMENT — OKLAHOMA BUREAU OF INVESTIGATION — CITIZEN ** AN APPLICANT FOR EMPLOYMENT AS AN AGENT OF THE OKLAHOMA STATE BUREAU OF INVESTIGATION, OR ANY OTHER POSITION WITH THE OKLAHOMA BUREAU OF INVESTIGATION WHICH ENTAILS BEING A COMMISSIONED OKLAHOMA PEACE OFFICER, 'MAY' BE REJECTED SOLEY ON THE BASIS THAT THE APPLICANT IS NOT A UNITED STATES CITIZEN. (CITIZEN, EMPLOY, STATE AGENCY, WORKER, APPLICANT, POLICE, LAW ENFORCEMENT, EDUCATIONAL REQUIREMENTS, TRAINING, HIRE, APPOINTMENT, ALIEN) CITE: OPINION NO. 76-128, 11 Ohio St. 22-127 [11-22-127], 21 Ohio St. 99 [21-99], 70 Ohio St. 3311 [70-3311], 74 Ohio St. 150.8 [74-150.8], 74 Ohio St. 255 [74-255], 74 Ohio St. 801 [74-801] [74-801], 74 Ohio St. 832 [74-832] (GLOYD L. MCCOY)